DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interview with Charles Yeh (Reg. No. 63,440) and Carleton Clauss (Reg. No. 66,230) on 13 December 2021.  Claims 1, 2, 6-14 and 17-19 been amended.  Claims 2, 8, 13 and 14 have been rejoined.  Claims 3-5, 15 and 16 have been cancelled.  Claims 1, 2, 6-14 and 17-19 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Claims
Claims 1, 6, 7, 9-12 and 17-19 are allowable. Claims 2, 8, 13 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 3 May 2021, is hereby withdrawn and claims 2, 8, 13 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in e-mail communication with Charles Yeh (Reg. No. 63,440) on 14 December 2021 per telephonic interview with Mr. Yeh and Carleton Clauss (Reg. No. 66,230) on 13 December 2021.

The application has been amended as follows: 

Claims
1.	(Currently Amended)  A control system for a wind turbine, the control system comprising:
a memory; and
a 
determine, using model predictive control and based at least in part on a cost function and a corresponding cost weighting, a control signal for controlling 
receive a reference signal comprising a first target wear;
receive a feedback signal comprising a first wear measure of the wind turbine; 
determine, based at least in part on a difference between the first target wear and the first wear measure, a weighting adjustment for at least part of the corresponding cost weighting of the cost function; 
set the corresponding cost weighting based at least in part on the weighting adjustment; and 
operate the wind turbine using the control signal determined based at least in part on the cost function and the corresponding cost weighting.

2.	(Rejoined—Currently Amended)	The control system of claim 1, wherein the processor or a sign first target wear and the first wear measure.

3.	(Canceled)	

4.	(Canceled)	


6.	(Currently Amended)  The control system of claim 1 a second a second 

7.	(Currently Amended)  The control system of claim 6 
	a ratio of the first wear measure and the second wear measure; and 
	a ratio of the first target wear and the second target wear.

8.	(Rejoined—Currently Amended)	The control system of claim 1, wherein the processor proportional integral [[PI]] controller configured to determine the weighting adjustment based at least in part on a difference between the first target wear and the first wear measure.

9.	(Currently Amended)  The control system of claim 1, wherein the first wear measure is based at least in part on an operational state of the wind turbine.

first wear measure is based at least in part on at least one estimated wear measure of the wind turbine, and wherein the 
	receive a current operational state of the wind turbine; and
	generate the first wear measure based at least in part on the current operational state.

11.	(Currently Amended)  The control system of claim 1, wherein the first wear measure indicates a cumulative measure of wear of at least part of the wind turbine.

12.	(Currently Amended)  The control system of claim 1, wherein the 

13.	(Rejoined—Currently Amended)	The control system of claim 12, wherein the cost function comprises one or more constraints for the corresponding cost weighting or for a power output of the wind turbine.

14.	(Rejoined—Currently Amended)	The control system of claim 13, wherein the processor is further configured to:
	output a constraint notification to a monitoring entity, wherein the constraint notification is indicative of at least one of the one or more constraints being reached.



16.	(Canceled)	 

17.	(Currently Amended)  The control system of claim 1, wherein the first target wear changes with respect to time.

18.	(Currently Amended)  A wind turbine, comprising:
a tower;
a nacelle disposed on the tower;
a rotor extending from the nacelle and having a plurality of blades disposed at a distal end thereof;
a control system comprising a 
determine, using model predictive control and based at least in part on a cost function and a corresponding cost weighting, a control signal for controlling an operation of the wind turbine, wherein the cost function comprises a wear cost relating to one or more types of wear of the wind turbine, and wherein the corresponding cost weighting defines a relative weighting of the wear cost in the cost function; 
receive a reference signal comprising a target wear;
receive a feedback signal comprising a wear measure of the wind turbine; 

set the corresponding cost weighting based at least in part on the weighting adjustment; and 
operate the wind turbine using the control signal determined based at least in part on the cost function and the corresponding cost weighting.

19.	(Previously Presented)  A method of controlling an operation of a wind turbine, the method comprising:
	receiving a reference signal comprising a target wear;
	receiving a feedback signal comprising a wear measure of the wind turbine;
	determining, based at least in part on a difference between the target wear and the wear measure, a weighting adjustment for at least part of a cost weighting of a cost function of a model predictive control, MPC, routine; 
	setting the cost weighting in the cost function of the MPC routine based at least in part on the weighting adjustment; 
	determining, using the MPC routine, a control signal for controlling the operation of the wind turbine, wherein the MPC routine is configured to determine the control signal based at least in part on the cost function comprising the cost weighting and a corresponding wear cost relating to one or more types of wear of the wind turbine, wherein the cost weighting defines a relative weighting of the corresponding wear cost in the cost function; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2013/0204447 A1 discloses a method of controlling load of a wind turbine in accordance with a rate of wear experienced by the wind turbine as a result of current operating conditions; U.S. Patent Publication No. 2018/0142674 A1 discloses control of wind turbines where a fatigue load measure is taken into account; and U.S. Patent Publication No. 2018/0223808 A1 discloses a method of controlling a wind turbine comprises of determining a target fatigue life consumption for each of one or more components of the wind turbine; comparing the target fatigue life consumption 
with a measure of fatigue life consumption for each of the one or more turbine components; and controlling turbine power output based upon the comparison.  

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of controlling a wind turbine using a control signal determined based on a cost function and corresponding cost weighting, wherein the corresponding cost weighting is set using a weighting adjustment determined from a difference between a first target wear and a first wear measure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to wind turbines. 

U.S. Patent Publication No. 2013/0147195 A1 discloses method for adjusting stress on an electrical and/or electronic subassembly in a wind turbine.

U.S. Patent Publication No. 2021/0123416 A1 discloses control of a wind turbine based on fatigue load values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117